Order filed November 26, 2012




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-12-00912-CV
                                     ____________

                           SHARON CAMPBELL, Appellant

                                             V.

                                DEBBIE BERG, Appellee


                      On Appeal from County Court at Law No. 1
                              Jefferson County, Texas
                           Trial Court Cause No. 120637


                                         ORDER

       Appellant filed a motion that challenges the trial court’s order sustaining the
contests to her affidavit of indigence. See Tex. R. App. P. 20.1(j). The motion is
DENIED.

       Accordingly, appellant is ordered to pay the filing fee in the amount of $175.00 to
the Clerk of this court on or before December 11, 2012. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.
      Further, appellant is ordered to pay or make arrangements to pay for the clerk’s
record and provide this court with proof of payment on or before December 11, 2012.
See Tex. R. App. P. 37.3(b). If appellant fails to timely provide this court with proof of
payment, the appeal will be dismissed.

                                         PER CURIAM